 1

 2

 3                              UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
 4

 5
      DE’MARIAN A. CLEMONS,                                Case No.: 2:13-cv-00093-RFB-NJK
 6
                             Plaintiff,                         Order Denying Motion
 7 v.                                                         (Docket Nos. 250, 261, 263)

 8 BRIAN WILLIAMS, SR., et al.,
                            Defendants.
 9

10
            Pending before the Court is the Office of the Attorney General’s (“OAG”) motion to
11
     withdraw as counsel for Defendant Cheryl Dressler. Docket Nos. 250 (original motion, filed under
12
     seal), 261 (supplemental motion), 263 (original motion, filed on public docket). Defendant
13
     Dressler filed a response to the original motion, opposing the OAG’s request. Docket No. 259.
14
     The OAG filed a reply. Docket No. 264.
15
            Pursuant to NRS 41.03415(2)(b), if the official attorney (in this case, the OAG) has
16
     commenced defense of the person requesting defense and the official attorney “determines not to
17
     defend,” that attorney must give written notice to the person who requested the defense “20 days
18
     before the time an application is made with the court to withdraw as the attorney of record in
19
     accordance with NRS 41.0346.”
20
            In this case, the OAG provided written notice to Defendant Dressler on August 15, 2019.
21
     Docket No. 250-3. The OAG filed its motion to withdraw on August 21, 2019, less than 20 days
22

23
 1 after providing notice to Defendant Dressler. See Docket No. 250. Therefore, the OAG has failed

 2 to comply with the relevant statute.1

 3         Accordingly, the Court DENIES the OAG’s motions, Docket Nos. 250, 261, 263, without

 4 prejudice. The Court VACATES the hearing set for September 18, 2019.

 5         IT IS SO ORDERED.

 6         DATED: September 16, 2019.

 7

 8
                                               NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22   1
     The Court is not persuaded by the OAG’s argument that it complied with NRS 41.03415(2)(a),
   as that paragraph clearly applies to a situation where defense has not yet been commenced and no
23
   answer or responsive pleading has been filed. In this case, defense was clearly commenced;
   therefore, NRS 41.03415(2)(b) applies and its requirements have not been met.

                                                  2
